    Case 01-26090         Doc 1024-2       Filed 11/02/20 Entered 11/02/20 12:21:48               Desc Notice
                                         to Assign Claim Page 1 of 1
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                                Case No. 01−26090
                                                                :
Nanovation Technolgies Inc                                      Chapter : 7
1801 Maple Avenue                                               Judge :   Janet S. Baer
Evanston, IL 60201
SSN: EIN: 91−1713512




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : HASSEBROCK, MICHAEL D


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
Dilks & Knopik, LLC of your claim in the above matter, designated Claim No. 34 . If no objections are filed by you
on or before November 23, 2020 the Court shall substitute Dilks & Knopik, LLC in your place and stead as a
claimant. If objections to the assignment of claim are filed, a hearing will be scheduled by the court. You will be
notified of the date of this hearing.




                                                           For the Court,




Dated: November 3, 2020                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
